Citation Nr: 0001803	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.  He died in July 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted], 1998, at age 47, as a result of carcinoma 
of the tongue.

2.  At the time of death, the veteran was service-connected 
for residuals of a total laryngectomy and was assigned a 100 
percent disability evaluation effective from March 1997.

3.  Competent medical evidence links the veteran's cause of 
death to his service-connected carcinoma of the larynx.


CONCLUSION OF LAW

A service-connected disability either caused the veteran's 
death, or contributed substantially or materially to cause 
his death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected or compensable disability.  See 
38 U.S.C.A. § 1310 (West 1991).  A service-connected 
disability is one that was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a) (1999).  A principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (1999).

The appellant believes that the veteran's death from 
carcinoma of the tongue was a consequence of his service-
connected laryngeal cancer.  As a preliminary matter, the 
Board finds that the appellant's claim is well grounded, in 
that it is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The veteran died on July [redacted], 1998.  The Certificate of Death 
identified the cause of death as carcinoma of the tongue.  At 
the time of death, the veteran was service-connected for 
residuals of a total laryngectomy.  The RO had previously 
granted service connection for laryngeal cancer due to Agent 
Orange on a presumptive basis because the veteran had been 
diagnosed with the disorder within 30 years of service in 
Vietnam.  See 38 C.F.R. § 3.309(e) (1999).

The evidence of record includes medical reports received from 
Matthew Arquette, M.D. and Barnes-Jewish Hospital from 
October 1997 through February 1998.  These records establish 
that the veteran had a history of a laryngectomy and 
radiation therapy in 1989 due to laryngeal carcinoma.  In 
October 1997, the veteran was diagnosed with Stage IV 
squamous cell carcinoma of the tongue.  The laboratory report 
revealed that biopsies of the left tonsil/base of tongue and 
right lateral pharyngeal wall were positive for squamous cell 
carcinoma.  It stated that the veteran had a history of a 
total laryngectomy due to squamous cell carcinoma and that he 
now had a suspected "recurrence" on the base of the tongue.  
Thereafter, the veteran received radiation therapy and 
chemotherapy due to the extensive and rapidly growing tumor 
of the tongue.  A November 1997 entry of Dr. Arquette 
identified the veteran's base-of-the-tongue carcinoma as a 
second primary carcinoma of the head and neck.

VA outpatient records from March through July 1998 show that 
the veteran was followed for terminal head and neck cancer.  
VA hospital records dated in July 1998 disclose that the 
veteran was admitted for terminal hospice care due to 
carcinoma of the tongue.  His final diagnoses included 
laryngeal cancer and tongue cancer in 1989 and 1997 
respectively.

A VA examination of April 1998 diagnosed the veteran with 
status post total laryngectomy for carcinoma of the larynx 
and status post carcinoma of the tongue.  The examiner stated 
that he did not believe that these cancers were related to 
Agent Orange exposure.  A VA medical opinion dated October 
1998 stated that the veteran's cause of death, carcinoma of 
the tongue, was not related to his service-connected 
laryngeal cancer.  The VA physician believed that the cancer 
of the tongue was due to the veteran's alcohol and nicotine 
use.

A February 1999 statement by Michelle Schultz, M.D., related 
that she was the veteran's attending oncologist until the 
time of his death.  She believed that the veteran's laryngeal 
cancer possibly contributed to his death or hastened his 
demise.  It was explained that the veteran had been treated 
with palliative chemotherapy, "but could not receive further 
adequate radiation therapy due to his laryngeal cancer."  

A March 1999 letter from Dr. Arquette stated that he had 
initially treated the veteran in October 1997 due to a tumor 
involving the tonsils, floor of the mouth, and base of the 
tongue.  He reported that the veteran's history of head and 
neck cancer began in 1989 with a diagnosis of squamous cell 
carcinoma of the larynx.  Dr. Arquette explained that all 
cancers of the head and neck arise from mucous membranes on 
surfaces lining the mouth, throat, and larynx.  There was a 
tendency for more than one cancer to arise from separate 
sites on the mucous membranes because the entire lining of 
the mouth and throat had been exposed to carcinogens.  Thus, 
a relapse of the veteran's cancer of the larynx could have 
occurred at the adjacent site of the base of the tongue.  Dr. 
Arquette emphasized that the base of the tongue was 
millimeters from the site of the original cancer.  In short, 
the veteran's cancer of the tongue was either a relapse of 
the original tumor in an adjacent site or a second tumor 
caused by the same carcinogen exposure.

Based upon the above findings, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for the cause of the veteran's death.  The 
opinions of medical professionals have linked the veteran's 
service-connected cancer of the larynx with his subsequent 
cancer of the tongue.  Two of the veteran's treating 
specialists have identified the veteran's cancer of the 
larynx as contributing to his death.  In particular, Dr. 
Arquette found that the veteran's cancer of the larynx was a 
cause of his death because the cancer of the tongue was 
either a relapse of the original tumor or was caused by the 
same carcinogen exposure as the original tumor.

The Board finds the private medical opinions to be of more 
probative value than those of the VA physicians.  
Specifically, the private physicians were treating 
specialists who were very knowledgeable as to the veteran's 
condition.  Moreover, the report of Dr. Arquette was based 
upon the veteran's medical history and provided a well 
reasoned and substantiated medical opinion.  On the contrary, 
the VA examiner stated that he did not believe that either 
the laryngeal or tongue cancer was related to Agent Orange 
exposure.  However, this opinion is of less probative value 
as the veteran was already service connected for cancer of 
the larynx which was presumed to have been due to Agent 
Orange exposure during service.  The subsequent VA physician 
stated that he did not believe that the tongue cancer was 
related to the laryngeal cancer.  However, neither VA 
physician provided any substantiation or reasoning as the 
bases for their opinions.

Finally, the Board observes that both private and VA 
outpatient records referred to the veteran's two episodes of 
cancer as head and neck cancer, apparently suggesting that 
these cancers were treated as one disability.  Specifically, 
the biopsy report of October 1997 referred to the second 
episode of cancer as a possible recurrence of the previous 
cancer.  Accordingly, the medical evidence of record supports 
a grant of service connection for the cause of the veteran's 
death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

